DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 23 November 2020. 
Claim 30 is new. Claims 1, 6, 13-17, 19, 20, 23, 25, and 28 were amended. Claims 1-30 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30: The list of merchant computing identifiers contains a typo where two separate elements share the same enumeration index: “(ii) MIN, (ii) UID.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Amended claim 1 recites the non-original limitation: “creating a new global ID for the unknown customer and associating the purchase transaction and the transaction source information with the new global ID at the commerce cloud platform, wherein associating the purchase transaction involves matching the purchase transaction with the new global ID based on merchant computing identifiers.” Examiner notes that one of ordinary skill in the art would understand “the purchase transaction” to refer to the purchase transaction of “receiving a first purchase transaction for an unknown customer from a first one of the plurality of merchants, wherein the purchase transaction indicates transaction source information”.
The claim lacks written description support because the original disclosure does not support where the association of the initial purchase transaction and the new global ID involves “matching” the initial purchase transaction with the new global ID based on computing identifiers. 
Applicant notes [0162] as support for transaction information “for the purposes of matching”. 
[0162] According to the described embodiments, while each of the various tenant organizations 305A-C may keep their own information about their customers private, the commerce cloud platform 195 nevertheless receives some extra pieces of information with each purchase transaction that the commerce cloud platform 195 handles on behalf of such tenant organizations 305A-C, such as the IP address, MIN, UID, MAC address, GeoTag, etc. Therefore, the commerce cloud platform 195 retains these extra pieces of information and then utilizes those to attempt the matching. Thus, whenever an unknown customer attempts to log in and authenticate with one of the tenant organizations 305A-C utilizing the commerce cloud platform 195, the host organization may recognize and match the information, such as a device logging in with a matching MIN, Mac address, UID, IP address, etc., which matches the same information stored within a global identifier 398 and 399, thus triggering the prompt to the user to confirm whether or not they are the same individual who conducted the prior transaction and requesting them to opt-in to the single sign-on service and to the commerce rewards program offered by the host organization.

already associated with a global identifier. Thus it is beyond question that the specification describes a matching of a second purchase transaction to a global identifier which is already associated with device identifiers, where the matching uses the device identifiers associated with the second transaction and the device identifiers already associated with the global identifier. However this disclosure does not suggest any “matching” between the first purchase transaction and the global identifier. The absence of such a matching would actually be expected by one of ordinary skill in the art, as for the first purchase transaction the “new global ID” would be understood to be a blank slate that is associated with the first transaction not due to some similarity in device identifier information, but because it was created specifically for association with the “new global ID”. As such, one of ordinary skill in the art would not understand any implicit disclosure of “matching” of the first purchase transaction and the new global ID based on the express discussion of “matching” subsequent purchase transactions with another purchase transaction. 
The following portions of the original disclosure are relevant to the issue at hand.  
[0152] When the commerce cloud platform 195 has sufficient information to guess that an unknown customer for a current transaction is a match to a prior unknown customer for a prior transaction, the commerce cloud platform 195 will then prompt the customer: “hey, we think you're the same person!” and “Are you the same person that completed this luggage purchase transaction at the luggage store?” If the unknown customer does not respond to the prompt or answers in the negative, then no association is made. However, if the unknown customer answers in the affirmative, then the commerce cloud platform 195 will associate those multiple transactions together with the global identifier 399 for the unknown customer.

[0163] According to certain embodiments, the commerce cloud platform 195 executes a matching algorithm or executes a machine learning model having been trained to perform the matching and generates as output, a verification score indicating the likelihood that the person attempting to login is the same person associated with a global identifier 399 or 398 having conducted a prior transaction.

[0229] At block 635, processing logic matches at least a portion of the transaction source information for the first and second e-commerce customer transactions and responsively prompting the matched unknown customer to confirm they are associated with both the first and second e-commerce customer transactions.

matching when there are multiple transactions under consideration, and none of the above disclosures suggests matching an initial purchase transaction to a new global ID based on computing identifiers. The remainder of the original disclosure also fails to support the identified limitation. As such, one of ordinary skill in the art would not recognize applicant as in possession of the claimed invention at the time of filing. Claims 20 and 25 are similarly rejected.

Amended claim 1 recites the non-original limitation: “associating the second purchase transaction with the new global ID”, or in context: “prompting the unknown customer associated with the second purchase transaction to confirm they are associated with the first transaction based on at least a partial matching of the transaction source information associated with the first and second purchase transaction; associating the second purchase transaction with the new global ID; and inviting, upon the unknown customer’s confirmation of association between the first and second purchase transactions, the unknown customer to participate in a commerce rewards program to redeem the commerce rewards points with a plurality of merchants operating on the commerce cloud platform by creating a single sign-on ID keyed to the new global ID.” Applicant does not identify support for the particular limitation identified above. 
	These limitations can be summarized as a three step process of 1) asking a customer involved in a purchase whether they were involved in a prior purchase, 2) associating the purchase with an ID, and 3) conditional upon the user’s confirmation at step 1,  inviting the customer to participate in a reward program. Note that step 2 is not claimed as reliant on the results of step 1, and that the claim does not positively require that the unknown customer confirm the association. The broadest reasonable interpretation of the limitations then includes embodiments where the associating the second purchase transaction with the new global ID occurs even where a user does not confirm the association. 
The most relevant portions of the original disclosure to the above limitations are: 
 [0152] When the commerce cloud platform 195 has sufficient information to guess that an unknown customer for a current transaction is a match to a prior unknown customer for a prior transaction, the commerce cloud platform 195 will then prompt the customer: “hey, we think you're the same person!” and “Are you the same person that completed this luggage purchase transaction at the luggage store?” If the unknown customer does not respond to the prompt or answers in the negative, then no association is made. However, if the unknown customer answers in the affirmative, then the commerce cloud platform 195 will associate those multiple transactions together with the global identifier 399 for the unknown customer.

 receiving an answer in the affirmative that the purchaser of both transactions is indeed the same individual. In such an event, any points associated with either one of the two pseudo anonymous IDs will then be joined and aggregated into the confirmed linked/joined global identifier which is accessible to the purchaser through the purchaser's new single sign-on ID.

	The disclosures at [0152] and [0161] expressly state that associating the second transaction with the identifier occurs if the user confirms their association. One of ordinary skill in the art would not understand these disclosures to support associating the second purchase with the new global ID whether or not the user confirms their association. The remaining disclosure similarly does not contemplate or suggest associating the second transaction with the global ID when the user has not confirmed their association. As such, one of ordinary skill in the art would not recognize applicant as in possession of the claimed invention at the time of filing. Claims 20 and 25 are similarly rejected. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 1 recites “wherein associating the purchase transaction involves matching the purchase transaction with the new global ID based on merchant computing identifiers.” The specification does not define or use the phrase “merchant computing identifiers”, and further the phrase is not a term of art. One a merchant computing device. However, Claim 30 further describes the “merchant computing identifiers” as including “one or more of: (i) an IP address, (ii) MIN, (ii) UID, (iii) MAC address, (iv) GeoTag, etc.” The limitation of claim 30 closely corresponds to a portion of the original disclosure at [0162]: 
According to the described embodiments, while each of the various tenant organizations 305A-C may keep their own information about their customers private, the commerce cloud platform 195 nevertheless receives some extra pieces of information with each purchase transaction that the commerce cloud platform 195 handles on behalf of such tenant organizations 305A-C, such as the IP address, MIN, UID, MAC address, GeoTag, etc. Therefore, the commerce cloud platform 195 retains these extra pieces of information and then utilizes those to attempt the matching. Thus, whenever an unknown customer attempts to log in and authenticate with one of the tenant organizations 305A-C utilizing the commerce cloud platform 195, the host organization may recognize and match the information, such as a device logging in with a matching MIN, Mac address, UID, IP address, etc., which matches the same information stored within a global identifier 398 and 399, thus triggering the prompt to the user to confirm whether or not they are the same individual who conducted the prior transaction and requesting them to opt-in to the single sign-on service and to the commerce rewards program offered by the host organization.

The disclosures of [0162] describes a set of identifiers which corresponds to the further narrowed merchant computing identifiers of claim 30, as user device identifiers that are provided to the system by the merchant. As such, the disclosure at [0162] suggests that the “merchant computing identifiers” are actually user device identifiers that are provided by the merchant. Based on the lack of a customary meaning for the term, the likely initial interpretation for the term, the lack of a definition for the term in the disclosure, and the non-limiting suggested interpretation of the disclosure, one of ordinary skill in the art would not know whether the “merchant computing identifiers” refer to a merchant device identifier or a user device identifier provided to the system by a merchant. As the meaning of the term would be unclear and ambiguous to one of ordinary skill in the art, the scope of the claim is indefinite. Claims 20 and 25 are similarly rejected. 
For the purposes of examination, the latter interpretation will be used. 
Examiner notes that this issue could be resolved by amending the claims to simply recite “computing identifiers” instead of “merchant computing identifiers.”

	Claim 1 recites “creating a new global ID for the unknown customer and associating the purchase transaction and the transaction source information with the new global ID at the commerce cloud platform, wherein associating the purchase transaction involves matching the purchase transaction with the new global ID based on merchant computing identifiers”. One of ordinary skill in the art would understand the preceding limitation as describing the creation of a new identifier, and associating transaction information with that identifier. One of ordinary skill in the art would also understand the association to include a “matching” of a transaction to an identifier, which would be understood to involve identifying a transaction that corresponds to an identifier based on the transaction and the identifier sharing similar elements (e.g., matching transaction A to account identifier J because both transaction A and account identifier J reference the same merchant computing identifier). However, in the context of the present claim the matching is being done with a new identifier. One of ordinary skill in the art would understand the “new global ID” to be a fresh identifier that is not associated with any existing transactions or merchant computing identifiers. This makes the meaning of the limitation of the claim unclear, as it is asking to match a transaction to an identifier based on merchant computing identifiers, where the identifier is a newly created identifier without existing merchant computing identifiers. The specification does not clarify the meaning of this matching, as it exclusively discusses matching a second purchase transaction with an existing global ID already associated with a first purchase transaction and merchant computing identifiers (e.g., [0229]). As such, one of ordinary skill in the art would not be able to determine the boundaries of the matching based on merchant computing identifier, rendering the claim indefinite. Claims 20 and 25 are similarly rejected.
	For the purposes of examination, the matching will be read as simply an extension of the association, such that the claim requires associating the purchase transaction with the new global ID, where the association itself in some way uses the merchant computing identifiers. 
	Examiner notes based on applicant remarks (“the requirement that the method also match the second purchase transaction with the new global ID based on merchant computing identifiers”, Applicant’s 23 November 2020 Remarks, Page Marked As 22), it appears that applicant may intend for the “matching” limitation to correspond with the second purchase transaction. If so, this issue could be resolved and supported by the original disclosure by removing “wherein associating the purchase transaction involves matching the purchase transaction with the new global ID based on merchant computing identifiers” from the claim and inserting a step of “matching the second purchase transaction with the new global ID based on merchant computing identifiers” subsequent to the limitation of “receiving a second purchase transaction…” and prior to the limitation “prompting the unknown customer associated with the second transaction…” in accordance with the embodiment represented by the first half of element 635 of Fig 6. 
	
	Claim 2 recites “further comprising: inviting the unknown customer to create a new sign-on ID usable to authenticate with any one of the plurality of merchants which utilize the commerce cloud platform”. Note that Claim 1, upon which claim 2 depends, recites “inviting … the unknown customer to participate in a commerce rewards program to redeem the commerce reward points with the plurality of merchants operating on the commerce cloud platform by creating a single sign-on ID keyed to the new global ID.” It would be unclear to one of ordinary skill in the art whether the “new sign-on ID” is different from the “single sign-on ID keyed to the new global ID” of claim 1. As such, one of ordinary skill in the art would not be able to determine whether or not the claims require inviting the customer to create a second sign-on ID. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claims 21 and 26 are similarly rejected. 
	For the purposes of examination, the limitation will be interpreted as further describing the invitation of the customer to create the sign-on referenced in claim 1, and as such will not be interpreted as requiring inviting the customer to create a second sign-on. 

Claim 30 recites “wherein the merchant computing identifiers include one or more of: (i) an IP address, (ii) MIN, (ii) UID, (iii) MAC address, (iv) GeoTag, etc.” One of ordinary skill in the art understands “etc.” to indicate, when at the end of a list of items, that further similar items are included. The incorporation of “etc” would make it unclear to one of ordinary skill in the art whether the limitation requires the merchant computing identifier to include one of the specifically identified identifiers, or whether other identifiers would fall within the metes and bounds of the claim. 
Examiner notes that amending the claim to recite “(II) UID, (iii) MAC address, and (iv) GeoTag[,] would resolve the identified issue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 11, 20-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chandoor (US 2013/0346173 A1) in view of Balzas et al. (US 9,027,094 B1) and Toumayan et al. (US 2014/0278894 A1).

Regarding Claim 1, 20, and 25: Chandoor discloses a method, performed by a system of a host organization, the system having at least a processor and a memory therein (See at least [0004]), wherein the method comprises: 
executing instructions via the processor for operating a commerce cloud platform on behalf of a plurality of merchants, wherein the commerce cloud platform provides at least customer payment processing on behalf of the plurality of merchants (POS terminal 103 is capable of accepting payments using mobile payment services offered by a payment service provider 105 such as PayPal of San Jose, Calif. Users who have registered accounts with payment service provider 105 may request that payments for purchases be made from their accounts to the merchant, giving the users a 
receiving a first purchase transaction for an unknown customer from one of the plurality of merchants, wherein the purchase transaction indicates transaction source information (In step 205, the consumer accepts the eCash option. The POS machine requests the consumer to provide identification information, such as a phone number of a mobile device, an e-mail address, or other unique identifiers that will be linked to the unregistered account to identify the unregistered account as belonging to the consumer. The consumer enters the identification information into the POS machine. In step 207, the POS machine completes the payment transaction and transmits the identification info nation and the change amount to the payment service provider. See at least [0024]). 
creating a new global ID for the unknown customer and associating the purchase transaction and the transaction source information with the new global ID at the commerce cloud platform, wherein associating the purchase transaction involves matching the purchase transaction with the new global ID based on merchant computing identifiers and allocating, via a commercial rewards manager, commerce points to the unknown customer via the new global ID based on the first purchase transaction (If, on the other hand, step 209 determines that there is no unregistered account linked to the identification information, the payment service provider establishes an unregistered account linked to the identification information and deposits the cash change as eCash into the unregistered account. See at least [0025]. Also: In step 205, the consumer accepts the eCash option. The POS machine requests the consumer to provide identification information, such as a phone number of a mobile device, an e-mail address, or other unique identifiers that will be linked to the unregistered account to identify the unregistered account as belonging to the consumer. The consumer enters the identification information into the POS machine. In step 207, the POS machine completes the payment transaction and transmits the identification info nation and the change amount to the payment service provider. See at least [0024. Examiner’s note: As noted above, “merchant computing 
receiving a second purchase transaction for the unknown customer from one of the plurality of merchants, wherein the second purchase transaction indicates transaction source information for the second purchase transaction (In step 205, the consumer accepts the eCash option. The POS machine requests the consumer to provide identification information, such as a phone number of a mobile device, an e-mail address, or other unique identifiers that will be linked to the unregistered account to identify the unregistered account as belonging to the consumer. The consumer enters the identification information into the POS machine. In step 207, the POS machine completes the payment transaction and transmits the identification info nation and the change amount to the payment service provider. See at least [0024]). 
associating the second purchase transaction with the new global ID (If step 313 determines that the guest account has not reached the limit for continued use, payment service provider may approve the continued use of the guest account. In step 319, the payment service provider completes the payment transaction and transmits a payment completion message to the POS terminal. The payment service provider may update the number of times the guest account has been used to include the current transaction and may also update the total value of benefits accrued using the guest account to include the value of benefits given for the current transaction. See at least [0030]). 
based on at least a partial matching of the transaction source information associated with the first and second purchase transactions, inviting the customer to participate in a commerce program to redeem the commerce points with the plurality of merchants operating on the commerce cloud platform by creating a single sign-on ID keyed to the new global ID (In step 209, the payment service provider 
non-transitory computer readable storage media having instructions stored thereon (See at least [0006]). 

Chandoor does not explicitly disclose: prompting the unknown customer associated with the second purchase transaction to confirm they are associated with the first transaction 
Balzas teaches prompting the customer associated with a second action to confirm they are associated with a first action, and upon the unknown customer’s confirmation of the association between the first and second actions, allowing the user additional account information (As described below with reference to FIG. 3, in some embodiments the user may upload the financial documents using a software application that executes on or that is associated with the electronic device. This operation may be performed multiple times during the year. Each time, the user may upload one or more images without providing their log-in information for an account associated with the income-tax preparation software. Instead, characteristics of the electronic device may be monitored and used to determine an identifier for the electronic device. In addition, a temporary account for the uploaded information may be created for the electronic device (based on the identifier), as opposed to for the user. Subsequently, if the user uses the electronic device to access their account (for example, by providing their log-in credentials), characteristics of the electronic device may be monitored and used to determine another identifier for the electronic device. Because this other identifier matches the previous identifiers determined for the electronic device, the uploaded information in the temporary account may be associated or linked with the user's account (and, thus, the user). This may allow the user to use the uploaded information, for example, when preparing their income-tax return. See at least Column 4, Lines 46-67. Also: In some embodiments, the association between the temporary account and the user's account based on the determined identifiers of the electronic device may be confirmed. For example, the user may be asked if they previously uploaded the information. If they answer yes, the association may be made, and the user may be able to use or access the uploaded information from their account. See at least Column 5 Lines 1-7). 
Chandoor provides a system which allows users to complete a first transaction and earn points in a temporary account, complete a second transaction, and based on matching transactional details inviting the user to sign up for account for the points. The claimed invention’s prompting of the user to confirm that they are the user of the first transaction can be seen as an improvement. Balzas demonstrates that the prior art already knew of prompting a user to confirm that they are the same user as a prior user who performed an action associated with a temporary account. One of ordinary skill in the art could have easily applied the confirmation techniques of Balzas to the multiple transactions of Chandoor prior to inviting the customer to create an account. Further, one of ordinary skill in the art would have recognized that applying Balzas’ technique when transactions are matched would make it less likely that a user 

Further, Chandoor does not explicitly disclose:
reward points or a rewards program 
receiving a transaction from a first merchant and a second merchant 
Toumayan teaches reward points and a reward program (a method for administering a loyalty rewards program for a plurality of customers and merchants is disclosed. See at least [0005]. Also: Once the customer has accumulated points in their loyalty account based on prior purchases. See at least [0015]). 
Toumayan teaches receiving a transaction from a first merchant and a second merchant (a loyalty server configured to receive purchase information for purchases made by the customer at multiple merchants. See at least [0006]. Also: the purchase information, including the purchase price, a merchant identifier, and customer identifier are transmitted to the loyalty server 102. Additional information regarding the purchase may also be transmitted to the loyalty server 102, such as the type, brand or model of the product, and/or the date/time of the transaction. The purchase information may be sent directly from the POS station 122 or web server 103. See at least [0036]. Also: the customer may receive a certain percentage of the purchase price as reward points for purchases made at a first participating merchant, and a different percentage of the purchase price as reward points for purchases made at a second participating merchant. See at least [0037]). 
Chandoor and Balzas suggest a system which allows users to earn points during transactions, which differs in part by the claimed invention by the substitution of Chandoor’s points with reward points. Toumayan demonstrates that the prior art already knew of reward points and reward programs. One of ordinary skill in the art could have trivially substituted the points of Toumayan into the system of Chandoor and Balzas. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would allow users to earn reward points into a temporary account before later claiming the reward points during a subsequent transaction. As such, the 
Chandoor, Balzas, and Toumayan suggest a system which allows users to earn reward points during a transaction without registering and to claim those reward points during a subsequent transaction, upon which the claimed invention’s ability for the transactions to be received from different merchants can be seen as an improvement. However, Toumayan demonstrates that the prior art already knew of reward programs involving receiving multiple transaction from multiple merchants. One of ordinary skill in the art could have easily applied the techniques of Toumayan to the system of Chandoor, Balzas, and Toumayan by opening the reward program to multiple merchants. One of ordinary skill in the art would have recognized that such an application of Toumayan would have predictably resulted in an improved system that would be more convenient for customers and thus encourage customers to participate in the program (Toumayan, [0004]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chandoor and the teaching of Balzas and Toumayan.

Regarding Claim 2, 21, and 26: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Additionally, Chandoor discloses inviting the unknown customer to create a new single sign-on ID usable to authenticate with any one of the plurality of merchants which utilize the commerce cloud platform (In step 315, the payment service provider requests the consumer to sign up on the POS terminal. In other embodiments, the payment service provider may send a text or voice message to the phone number of the mobile device requesting the consumer to sign up. The text or voice message may display a link that the consumer may click or convey other instructions for the consumer to go to the website of the payment service for account sign-up. If the consumer signs up, such as by providing any requested information including a user identifier, and a PIN or password, the payment service provider completes the payment transaction. See at least [0029]. Also: The text message may contain a link (e.g., a Uniform Resource Locator (URL) link to an IP address) to facilitate the sign up. When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered 

Regarding Claim 3:  Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Additionally, Chandoor discloses prompting the unknown customer to provide validation information to the commerce cloud platform responsive to the unknown customer accepting the invitation to participate in the commerce rewards program (The text message may contain a link (e.g., a Uniform Resource Locator (URL) link to an IP address) to facilitate the sign up. When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. Note that the phone number may be auto-filled or not requested since the payment service provider already has this information. See at least [0018]). 

Regarding Claim 4: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Additionally, Chandoor discloses wherein prompting the unknown customer to provide validation information includes requesting the unknown customer to provide one or more of: a first and last name; an email address; a cellular telephone number; a biometric fingerprint scan; a biometric retina scan; and wherein the validation information provided by the unknown customer is associated with the unknown customer’s new global ID as part of new validated customer profile (The text message may contain a link (e.g., a Uniform Resource Locator (URL) link to an IP address) to facilitate the sign up. When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. Note that the phone 

Regarding Claim 9: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Additionally, Chandoor discloses creating a second new global ID based on the second purchase transaction, allocating commerce rewards points to the unknown customer via the second new global ID based on the second purchase transaction, and linking the first and the second new global IDs and combining the commerce rewards points allocated based on the first and second purchase transactions (When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. See at least [0018]. Also: In one embodiment, if there is an unregistered account linked to the identification information and carrying an eCash balance, but the unregistered account has expired because the consumer did not register an account to claim the eCash within the sign-up period, the consumer may be offered the opportunity to register at the POS terminal. The consumer may select to register a new account and to transfer the existing eCash balance in the unregistered account and the additional eCash from the current payment transaction to the newly registered account. See at least [0025]). 
Additionally, Balzas teaches linking the accounts based on the unknown customer attesting they are associated with both the first and the second actions (As described below with reference to FIG. 3, in some embodiments the user may upload the financial documents using a software application that executes on or that is associated with the electronic device. This operation may be performed multiple times during the year. Each time, the user may upload one or more images without providing their log-in information for an account associated with the income-tax preparation software. Instead, characteristics of the electronic device may be monitored and used to determine an identifier for the electronic device. In addition, a temporary account for the uploaded information may be created for the electronic device (based on the identifier), as opposed to for the user. Subsequently, if the user uses the electronic device to access their account (for example, by providing their log-in credentials), characteristics of the electronic 

Regarding Claim 11: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Chandoor does not explicitly disclose wherein receiving the purchase transaction from the unknown customer includes receiving limited transaction data with the purchase transaction including at least a transaction date, a transaction ID, a transaction amount, and a transaction location for the purchase transaction. However, Toumayan teaches wherein receiving the purchase transaction from the customer includes receiving limited transaction data with the purchase transaction including at least a transaction date, a transaction ID, a transaction amount, and a transaction location for the purchase transaction (At stage 306, the purchase information, including the purchase price, a merchant identifier, and customer identifier are transmitted to the loyalty server 102. Additional information regarding the purchase may also be transmitted to the loyalty server 102, such as the type, brand or model of the product, and/or the date/time of the transaction.  See at least [0036]). 
	Chandoor, Balzas, and Toumayan suggest a system which allows users to earn reward points based on received transactional information. Toumayan provides receiving transaction information such as amounts, dates, and merchant identifiers. Between these references the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination in a single reference. One of ordinary skill in the art could have easily combined 

Regarding Claim 22 and 27:  Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Additionally, Chandoor discloses prompting the unknown customer to provide validation information to the commerce cloud platform responsive to the unknown customer accepting the invitation to participate in the commerce rewards program (The text message may contain a link (e.g., a Uniform Resource Locator (URL) link to an IP address) to facilitate the sign up. When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. Note that the phone number may be auto-filled or not requested since the payment service provider already has this information. See at least [0018]). Additionally, Chandoor discloses wherein prompting the unknown customer to provide validation information includes requesting the unknown customer to provide one or more of: a first and last name; an email address; a cellular telephone number; a biometric fingerprint scan; a biometric retina scan; and wherein the validation information provided by the unknown customer is associated with the unknown customer’s new global ID as part of new validated customer profile (The text message may contain a link (e.g., a Uniform Resource Locator (URL) link to an IP address) to facilitate the sign up. When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), .

Claims 5, 6, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chandoor (US 2013/0346173 A1) in view of Balzas et al. (US 9,027,094 B1) and Toumayan et al. (US 2014/0278894 A1), and further in view of Andreina et al. (US 2019/0182047 A1). 

Regarding Claim 5: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. As previously noted, Chandoor discloses wherein the validation information provided by the unknown customer is associated with the unknown customer’s new global ID (The text message may contain a link (e.g., a Uniform Resource Locator (URL) link to an IP address) to facilitate the sign up. When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. Note that the phone number may be auto-filled or not requested since the payment service provider already has this information. See at least [0018]). However, Chandoor does not explicitly disclose third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport or where the association is made pending verification. 
	Andreina teaches third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport (For example, referring to FIGS. 2 and 3, a user 31 has only two documents or data files, one passport and one job Job1 (i.e., in this case without the other job2). When the user 31 registers to the main blockchain 11, the user 31 provides its public key and the root 21 of the Merkle tree 20 constructed using the passport and the job, as well as any other documents under the unstructured part 23. When a company 35 wants to validate a document, for example the passport of the user 31, the company 35 retrieves the blocks of the passport stored on the different cloud servers. See at least [0119]) and where the association is made pending verification (Once the company 35 has verified a document that has not been verified on the 
	Chandoor, Balzas, and Toumayan provide a system which allows a user to register for an account, upon which the claimed invention’s use of third party verifiable information and further waiting to register a user until after verification can be seen as an improvement. However, Andreina demonstrates that the prior art already knew of using third party verifiable information such as passports to confirm a user’s identity, and further that the prior art already knew of waiting until after verification to associate information with a user. One of ordinary skill in the art could have easily applied these techniques to the system of Chandoor, Balzas, and Toumayan. Further, one of ordinary skill in the art would have recognized that such an application of Andreina would have predictably resulted in a more secure user account system. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chandoor and the teaching of Balzas, Toumayan, and Andreina. 

Regarding Claim 6: Chandoor in view of Balzas, Toumayan, and Andreina makes obvious the above limitations. Additionally, Andreina teaches executing instructions via the processor for operating a blockchain interface to a permissioned blockchain within which one or more third party verifiers each operate as participating nodes; operating a participating node on the permissioned blockchain from the host organization; querying the permissioned blockchain for confirmation of validity for one of the government issued identification, the medical ID card, the social security number, or the passport provided as third party verifiable information; and receiving third party validation data indicating the third party verifiable information provided is a match (When a user 31 wants to start a new contract with a company 35, the company 35 requests to the user 31 the documents required for the KYC process. To provide access to these documents, the user 31 modifies the ACL of the cloud services to grant the company 35 a read access. The user 31 then provides a list of URLs so the company 35 can retrieve the documents. … the company 35 can start the verification process. This process first begins with the company 35 searching the alliance's satellite chain 12 to find out whether some of the documents have already been verified or not. If this is the case, the company 35 can then skip the verification 

Regarding Claim 23 and 28: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Additionally, Chandoor discloses prompting the unknown customer to provide validation information to the commerce cloud platform responsive to the unknown customer accepting the invitation to participate in the commerce rewards program (The text message may contain a link (e.g., a Uniform Resource Locator (URL) link to an IP address) to facilitate the sign up. When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. Note that the phone number may be auto-filled or not requested since the payment service provider already has this information. See at least [0018]) and wherein the validation information provided by the unknown customer is associated with the unknown customer’s new global ID (The text message may contain a link (e.g., a Uniform Resource Locator (URL) link to an IP address) to facilitate the sign up. When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. Note that the phone number may be auto-filled or not requested since the payment service provider already has this information. See at least [0018]). 
However, Chandoor does not explicitly disclose third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport or where the association is made pending verification. Additionally, Chandoor does not explicitly disclose operating a blockchain interface to a permissioned blockchain within which one or more third party verifiers each operate as participating nodes; operating a participating node on the permissioned blockchain from the host organization; querying the permissioned blockchain for confirmation of validity for one of the government issued identification, the medical ID card, the social security number, or the passport provided as third party verifiable information; and receiving third party validation data indicating the third party verifiable information provided is a match
	Andreina teaches third party verifiable information selected from the group comprising: a government issued identification; a medical ID card; a social security number; a passport (For example, referring to FIGS. 2 and 3, a user 31 has only two documents or data files, one passport and one job Job1 (i.e., in this case without the other job2). When the user 31 registers to the main blockchain 11, the user 31 provides its public key and the root 21 of the Merkle tree 20 constructed using the passport and the job, as well as any other documents under the unstructured part 23. When a company 35 wants to validate a document, for example the passport of the user 31, the company 35 retrieves the blocks of the passport stored on the different cloud servers. See at least [0119]) and where the association is made pending verification (Once the company 35 has verified a document that has not been verified on the alliance's ledger yet, the company 35 issues a transaction attesting the validation of the document using the hash of the encrypted document. See at least [0084]). 
Additionally, Andreina teaches operating a blockchain interface to a permissioned blockchain within which one or more third party verifiers each operate as participating nodes; operating a participating node on the permissioned blockchain from the host organization; querying the permissioned blockchain for confirmation of validity for one of the government issued identification, the medical ID card, the social security number, or the passport provided as third party verifiable information; and receiving third party validation data indicating the third party verifiable information provided is a match (When a user 31 wants to start a new contract with a company 35, the company 35 requests to the user 31 the documents required for the KYC process. To provide access to these documents, the user 31 modifies the ACL of the cloud services to grant the company 35 a read access. The user 31 then provides a list of URLs so the company 35 can retrieve the documents. … the company 35 can start the verification process. This process first begins with the company 35 searching the alliance's satellite chain 12 to find out whether some of the documents have already been verified or not. If this is the case, the company 35 can then skip the verification process of those documents, as they have already been verified by a trusted 
Chandoor, Balzas, and Toumayan provide a system which allows a user to register for an account, upon which the claimed invention’s use of third party verifiable information, further waiting to register a user until after verification, and further blockchain based validation can be seen as an improvement. However, Andreina demonstrates that the prior art already knew of using third party verifiable information such as passports to confirm a user’s identity, and further that the prior art already knew of waiting until after verification to associate information with a user, and further knew of such blockchain based validation. One of ordinary skill in the art could have easily applied these techniques to the system of Chandoor, Balzas, and Toumayan. Further, one of ordinary skill in the art would have recognized that such an application of Andreina would have predictably resulted in a more secure user account system. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chandoor and the teaching of Balzas, Toumayan, and Andreina. 

Claims 7, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chandoor (US 2013/0346173 A1) in view of Balzas et al. (US 9,027,094 B1) and Toumayan et al. (US 2014/0278894 A1), and further in view of Karantzis (US 2019/0287116 A1). 

Regarding Claim 7, 24, and 29: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Additionally, Chandoor discloses receiving validation information from the unknown customer and creating a validated customer profile for the previously unknown customer (When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. See at least [0018]). Chandoor does not explicitly disclose generating a validation score for the validated customer profile, wherein the validation score indicates a degree of confidence the previously unknown customer has been correctly identified.
However, Karantzis teaches generating a validation score for the validated customer profile, wherein the validation score indicates a degree of confidence the previously unknown customer has been correctly identified (In yet another example, each element in the identity profile 404 is associated with a score, such as from 1 to 100 and processor 201 adds the scores of matching elements to determine a confidence level. For example, the IP address is associated with a score of 10 while the MAC address is associated with a score of 20. If historical transactions match only in the IP address the confidence level is 10, if they match only in the MAC address the confidence level is 20 and if they match in both the confidence level is 30. This way, the confidence level indicates a degree of certainty of the identity data representing the entity. A bank account, credit or debit card number, mobile number, government issued identifier including tax file number, social security number, national identity card number, drivers license and passport will all score a higher confidence level compared to the foregoing MAC address, as they have been issued by a 3.sup.rd party, are absolutely unique, an have been issued to a specific person without the ability to be transferred, and if required can be verified by a number of means known to a person skilled in the art. Processor 201 may store the confidence level in association with the identity profile such as on identity profile database 104. See at least [0098]). 
Chandoor, Balzas, and Toumayan suggest a system which allows users to earn reward points to a register account, upon which the claimed invention’s scoring of an account based on the confidence associated with the identity of the account can be seen as an improvement. However, Karantzis demonstrates that the prior art already knew of confidence scoring user profiles. One of ordinary skill in the art could have easily applied the techniques of Karantzis to the system of Chandoor, Balzas, and Toumayan. Further, one of ordinary skill in the art would have recognized that such an application of Karantzis would have predictably resulted in an improved system which would allow administrators to easily determine the confidence of the system in the identity associated with a reward account. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chandoor and the teaching of Balzas, Toumayan, and Karantzis.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chandoor (US 2013/0346173 A1) in view of Balzas et al. (US 9,027,094 B1) and Toumayan et al. (US 2014/0278894 A1), and further in view of Karantzis (US 2019/0287116 A1), and further in view of Mondshine (US 2005/0102159 A1). 

Regarding Claim 8: Chandoor in view of Balzas, Toumayan, and Karantzis makes obvious the above limitations. Additionally, Karantzis teaches wherein receiving the validation information from the previously unknown customer increases the validation score (In yet another example, each element in the identity profile 404 is associated with a score, such as from 1 to 100 and processor 201 adds the scores of matching elements to determine a confidence level. For example, the IP address is associated with a score of 10 while the MAC address is associated with a score of 20. If historical transactions match only in the IP address the confidence level is 10, if they match only in the MAC address the confidence level is 20 and if they match in both the confidence level is 30. See at least [0098]). Chandoor does not explicitly disclose wherein the increased validation score operates as a multiplier for commerce reward points earned by the previously unknown customer.
	However, Mondshine teaches where an increased score for the provision of additional information operates as a multiplier for commerce reward points earned by the previously unknown customer (If the subscriber wants an "enhanced record," which translates into a higher level of reward or bonus point multiplier, the YES branch is taken and the system executes step 127 which prompts the subscriber to enter additional information regarding his or her consumer profile. The Marketing Profile Data Table set forth below provides some basic examples of this enhanced compilation of subscriber data. See at least [0098]). 
Chandoor, Balzas, Toumayan, and Karantzis suggest a system which allows users to earn reward points to a register account and which determines a confidence score for the account, upon which the claimed invention’s use of a score as a multiplier for reward points can be seen as an improvement. However, Mondshine demonstrates that the prior art already knew of using an account score which would increase with the provision of additional user information as a multiplier for providing reward points. One . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chandoor (US 2013/0346173 A1) in view of Balzas et al. (US 9,027,094 B1) and Toumayan et al. (US 2014/0278894 A1), and further in view of Braundmeier (US 2020/0027090 A1). 

Regarding Claim 10: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Chandoor does not explicitly disclose wherein the commerce cloud platform provides one or more additional services on behalf of the plurality of merchants, the one or more additional services including any of fraud detection, custom merchant branding, inventory management, and user authentication.
	Braundmeier teaches wherein the commerce cloud platform provides one or more additional services on behalf of the plurality of merchants, the one or more additional services including any of fraud detection, custom merchant branding, inventory management, and user authentication (With continued reference to FIG. 1, the interchange network 16 is generally used to facilitate communication and financial transaction data processing between the parties of the payment network system 10. In addition, however, the interchange network 16 may be configured to offer or provide one or more services 26 (e.g., Product A, Product B, Product C, etc.) to one or more of its clients, which may include the merchants 12, the acquirer 14, the issuer 18, and/or the cardholder 22. The services may be referred to as value-added services 26, for example, in that the services are often provided in addition to the standard interchange network 16 goal of coordinating payment transactions initiated by the cardholders 22. Exemplary services include, for example and without limitation, fraud services (e.g., fraud detection, fraud scoring, etc.), loyalty services (e.g., managing reward points, etc.), account control services (e.g., transaction limits, 
	Chandoor, Balzas, and Toumayan suggest a system which allows users to earn reward points based on received transactional information. Braundmeier teaches the provision of additional value added services to a transaction processing system. . Between these references the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination in a single reference. One of ordinary skill in the art could have easily combined Braundmeier’s value added services with Chandoor, Balzas, and Toumayan’s purchase reward system through known methods. In such a combination, the elements would all perform the same function as they did separately. And one of ordinary skill in the art would have recognized such a combination as predictably resulting in a transaction processing system which would both operate a reward program and also fraud detection services. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chandoor and the teaching of Balzas, Toumayan, and Braundmeier. 

Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chandoor (US 2013/0346173 A1) in view of Balzas et al. (US 9,027,094 B1) and Toumayan et al. (US 2014/0278894 A1), and further in view of Hartmaier (US 8095463 A1). 

Regarding Claim 12: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Additionally, Chandoor discloses wherein the partial matching of the transaction source information associated with the first and second purchase transactions comprises the cellular phone matching for both the first and the second purchase transactions (In step 307, the POS machine transmits the identification information and information on the payment transaction to the payment service provider. In step 309, the payment service provider determines if a guest account linked to the identification information exists. See at least [0028]). Chandoor does not explicitly disclose wherein the transaction source information indicated by the purchase transaction includes or more of a transaction IP address, a cellular phone Mobile Identification Number (MIN), and a Unique Identifier (UID) of a computer PC or laptop. 
	Hartmaier teaches a mobile identification number, and transaction source information indicated by a purchase transaction including a cellular phone mobile identification number (MIN) (Replenishment system 101 sends a transaction message to prepaid engine 103 for each prepaid replenishment transaction. The transaction message includes information such as the transaction identification number, the transaction amount, and the Mobile Identification Number (MIN) or other identification for wireless telephone 108. See at least Column 6, Lines 41-46). 
Chandoor, Balzas, and Toumayan suggest a system which allows users to earn reward points during a transaction without registering based on phone number and later claim those points based on the phone number of a second transaction matching the phone number of the first transaction, which differs from the claimed invention by the substitution of Chandoor’s phone number for a mobile identification number. However, Hartmaier demonstrates that the prior art already knew of mobile identification numbers, and that such numbers could be used as identifiers in transaction information. One of ordinary skill in the art could have trivially substituted the MIN of Hartmaier for the phone number of Chandoor, Balzas, and Toumayan. Additionally, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would consider MIN numbers when determining whether a user is associated with an existing temporary account.  As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chandoor and the teaching of Balzas, Toumayan, and Hartmaier. 

Regarding Claim 30: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. As noted above, Chandoor discloses wherein associating the purchase transaction involve matching the purchase transaction with the new global ID based on merchant computing identifiers. Chandoor does not explicitly disclose wherein the merchant computing identifiers include one or more of (i) an IP address, (ii) MIN, (ii) UID, (iii) MAC address, (iv) GeoTag, etc. However, Hartmaier teaches a MIN as a transaction identifier (Replenishment system 101 sends a transaction message to prepaid engine 103 for each 
Chandoor, Balzas, and Toumayan suggest a system which allows users to earn reward points during a transaction without registering based on phone number and later claim those points based on the phone number of a second transaction matching the phone number of the first transaction, which differs from the claimed invention by the substitution of Chandoor’s phone number for a mobile identification number. However, Hartmaier demonstrates that the prior art already knew of mobile identification numbers, and that such numbers could be used as identifiers in transaction information. One of ordinary skill in the art could have trivially substituted the MIN of Hartmaier for the phone number of Chandoor, Balzas, and Toumayan. Additionally, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would consider MIN numbers when determining whether a user is associated with an existing temporary account.  As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chandoor and the teaching of Balzas, Toumayan, and Hartmaier. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chandoor (US 2013/0346173 A1) in view of Balzas et al. (US 9,027,094 B1) and Toumayan et al. (US 2014/0278894 A1), and further in view of Safak et al. (US 2019/0385160 A1)

Regarding Claim 13: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Chandoor does not explicitly disclose facilitating, via the commerce cloud platform, a third purchase transaction on behalf of the unknown customer at a brick and mortar physical store via the new global ID for the unknown customer; wherein facilitating the third purchase transaction comprises: authenticating the unknown customer at a customer mobile device based on validation information associated with the new global ID; displaying a QR code to the customer mobile device to be scanned by a merchant client device of the brick and mortar physical store; wherein the QR code, when scanned by the merchant client device, attests to the validated identity of the unknown customer.
	However, Safak teaches facilitating, via the commerce cloud platform, a purchase transaction on behalf of the customer at a brick and mortar physical store via the global ID for the customer; wherein facilitating the purchase transaction comprises: authenticating the customer at a customer mobile device based on validation information associated with the global ID; displaying a QR code to the customer mobile device to be scanned by a merchant client device of the brick and mortar physical store; wherein the QR code, when scanned by the merchant client device, attests to the validated identity of the customer (If a mobile wallet application is to be enabled, the cardholder may also be requested or prompted to provide a mobile PIN (personal identification number) using the input device 104 or display device 106 (see FIG. 1), or to set Device Level Authentication (DLA) that may include usage of biometrics (for example, a fingerprint if the consumer mobile device includes a fingerprint sensor) for wallet login and/or for the purpose of making a digital payment. See at least [0072]. Also: For example, the consumer utilizes the mobile device 102 to conduct a transaction with the merchant POS 210. In accordance with some embodiments, the consumer 202 uses an input device 104 (See FIG. 1) to select a payment account from, for example, a digital wallet, mobile banking application, online banking website, or SRC supported/accepted merchant web site, to select a CVM model (or to change a default CVM model defined for the transaction), and to choose to "Pay," which may be selected from a menu or User Interface (UI) (not shown) presented on the display screen 106. In embodiments disclosed herein, the consumer has multiple payment options such as to "tap & pay" (pay with NFC), pay with QR code, and the like. If, for example, the consumer selects to pay with QR code, the mobile device generation module (or mobile wallet application/web wallet application/SRC supported website) then generates a QR code which is displayed on the consumer device display screen 106. The merchant then uses a camera component or scanner (not shown) of a merchant POS 210 to scan the consumer generated QR code which is displayed on the display screen 106 of the consumer device 102. The merchant POS 210 then parses the QR code, which contains consumer payment account information. See at least [0058]. Also: an issuer financial institution (FI) can implement a cloud-based payment compliant system, such as Mastercard Cloud-Based Payments (MCBP), to enable secure cloud-based contactless payments and in-
Chandoor, Balzas, and Toumayan suggest a system which allows users to earn reward points based on a purchase transaction. Safak provides techniques for QR based purchased transactions. Between these references the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination in a single reference. One of ordinary skill in the art could have easily combined Safak’s QR transaction techniques with Chandoor, Balzas, and Toumayan’s purchase reward system through known methods. In such a combination, the elements would all perform the same function as they did separately. And one of ordinary skill in the art would have recognized such a combination as predictably resulting in a reward system would both reward users to completing transactions and also enable users to provide payment information through the display of a QR code. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chandoor and the teaching of Balzas, Toumayan, and Safak. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chandoor (US 2013/0346173 A1) in view of Balzas et al. (US 9,027,094 B1) and Toumayan et al. (US 2014/0278894 A1), and further in view of Barhydt et al. (US 2006/0259361 A1)

Regarding Claim 14: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Chandoor does not explicitly disclose wherein additional commerce reward points are allocated to the unknown customer based on any one of: opting into marketing emails, opting into email communications, opting into data sharing with marketing affiliates. However, Barhydt teaches wherein additional commerce reward points are allocated to the customer based on any one of: opting into marketing emails, opting into email communications, opting into data sharing with market affiliates (Customers should have the option to OPT-IN to receive various promotional information, either through E-mail or SMS. The customer may 
	Chandoor, Balzas, and Toumayan suggest a system which allows users to earn reward points based on received transactional information. Barhydt provides techniques for allowing users to earn reward points based on opting into marketing emails. Between these references the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination in a single reference. One of ordinary skill in the art could have easily combined Barhydt’s marketing opt in reward points with Chandoor, Balzas, and Toumayan’s purchase reward system through known methods. In such a combination, the elements would all perform the same function as they did separately. And one of ordinary skill in the art would have recognized such a combination as predictably resulting in a reward system would both reward users to completing transactions and for allowing marketing emails. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chandoor and the teaching of Balzas, Toumayan, and Barhydt. 

Regarding Claim 15:  Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Chandoor does not explicitly disclose receiving an opt-in from the unknown customer indicating the unknown customer consents to receiving marketing emails and/or marketing notifications from the plurality of merchants or allocating additional commerce reward points to the unknown customer responsive to receiving the opt-in from the unknown customer. However, Barhydt teaches wherein additional commerce reward points are allocated to the customer based on any one of: opting into marketing emails, opting into email communications, opting into data sharing with market affiliates (Customers should have the option to OPT-IN to receive various promotional information, either through E-mail or SMS. The customer may be given incentives to sign in for OPT-IN marketing by offering sign up rewards such as tokens or reward points in their MLCS account. See at least [0100]). 
	Chandoor, Balzas, and Toumayan suggest a system which allows users to earn reward points based on received transactional information. Barhydt provides techniques for allowing users to earn reward points based on opting into marketing emails. Between these references the prior art includes . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chandoor (US 2013/0346173 A1) in view of Balzas et al. (US 9,027,094 B1) and Toumayan et al. (US 2014/0278894 A1), and further in view of Birch (US 2009/0037949 A1). 

Regarding Claim 16: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Additionally, Chandoor discloses receiving validation information from the previously unknown customer (The text message may contain a link (e.g., a Uniform Resource Locator (URL) link to an IP address) to facilitate the sign up. When user 101 clicks on the link, user 101 may sign up for a registered account to have eCash transferred from the unregistered account into the registered account. Sign up may include the user providing specific information, such as a bank account or credit card or other funding source, a user identifier (which can be a user name or an e-mail address), and a PIN or password. Note that the phone number may be auto-filled or not requested since the payment service provider already has this information. See at least [0018]). Chandoor does not explicitly disclose pushing a recommendation notification to a display at a client device associated with the previously unknown customer responsive to the previously unknown customer accepting the invitation to participate in the commerce rewards program; and wherein the recommendation notification promotes a product or service from any one of the plurality of merchants selected based at least in part on the previously unknown customer’s verified validation information.
	Birch teaches pushing a recommendation notification to a display at a client device associated with the customer wherein the product recommendation notification promotes a product selected based at least in part on the customer’s verified validation information (the placement of a targeted advertisement based upon the identity of a user of an electronic device. See at least [0019]. Also: Once the user's identity is confirmed, or, stated another way, the user of the electronic device is confirmed to have previously enrolled with the centralized management system, an advertisement selection module 223 determines if any targeted advertisements on the storage medium are linked to that user. If a targeted advertisement is linked to the current user of the electronic device, then the advertisement selection module 223 may then notify the switching module 214 and the opportunity detection module 226 of a targeted advertisement that needs placement. See at least [0082]. Also: In regards to the cellular phone 416, the targeted advertisements may be rendered to the user 412 at anytime on a display of the phone 416. See at least [0129]). 
Chandoor, Balzas, and Toumayan suggest a system implement a reward program leading to users to register with the system, upon which the claimed invention’s targeting of users with content based on the registration can be seen as an improvement. However, Birch demonstrates that the prior art already knew of providing content to user devices targeted to user identifies. One of ordinary skill in the art could have easily applied the techniques of Birch to the system of Chandoor, Balzas, and Toumayan by providing content after the user registers with the system. One of ordinary skill in the art would have recognized that such an application of Birch would have predictably resulted in an improved system which could generate value through the provision of targeted content to users. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chandoor and the teaching of Balzas, Toumayan, and Birch. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandoor (US 2013/0346173 A1) in view of Balzas et al. (US 9,027,094 B1) and Toumayan et al. (US 2014/0278894 A1), and further in view of Lawbaugh et al. (US 2019/0370866 A1).

Regarding Claim 17: Chandoor in view of Balzas and Toumayan makes obvious the above limitations. Chandoor does not explicitly disclose operating a blockchain interface to a permissioned blockchain within which the plurality of merchants each operate as participating nodes; receiving an opt-in from the previously unknown customer indicating the previously unknown customer consents to receiving marketing emails and/or marketing notifications from the plurality of merchants; and writing an opt-in consent record for the previously unknown customer into the permissioned blockchain, wherein the plurality of merchants have access to the opt-in consent record via the permissioned blockchain.
	However, Lawbaugh teaches operating a blockchain interface to a permissioned blockchain within which a plurality of entities operate as participating nodes, receiving an opt-in from the customer indicating the customer consents to receiving marketing emails and/or marketing notifications from the plurality of merchants; and writing an opt-in consent record for the previously unknown customer into the permissioned blockchain, wherein the entities have access to the opt-in consent record via the permissioned blockchain (The system may receive and store user-defined grants to the private blockchain in association with the user identifier. In particular, the user-defined access grants may be stored in the private blockchain in association with a user's wallet address. See at least [0007]. Also: In some instances, the handler may also determine whether the user has granted permission to deliver the specific type of ad to the user. If the user has granted access to the user's data and specific permissions for the ad type requested has been granted, the handler may add that user to a list of recipients that should receive the advertisement. See at least [0017]. Also: A handler may consult the private blockchain and the linking database to determine whether any of the anonymous identifiers specified by the request is linked to a user that has authorized use of their profiling data. For these users, the system may store a link between the user identifier and the anonymous identifier (e.g., a device identifier). See at least [0017]. Also: The private blockchain 10 may include one or more nodes that are connected to one another using one or more connection protocols, including a peer-to-peer connection protocol. The particular number of, configuration of, and connections between the nodes may vary. The private blockchain 10 may include a private distributed ledger that each node may store. The computer system 110 may restrict access to the private blockchain 10, securing its privacy. See at least [0044]). 


Regarding Claim 18: Chandoor in view of Balzas, Toumayan, and Lawbaugh makes obvious the above limitations. Additionally, Lawbaugh teaches wherein one or more of the entities reference the opt-in consent record stored within the blockchain and issue a marketing email and/or a push notification recommendation advertising products and services for one or more of the plurality of merchants and wherein the respective entity update a customer opt-in consent log stored within the permissioned blockchain indicating at least, (i) any merchant sending the marketing email and/or the push notification recommendation based on the opt-in consent record and (ii) to whom the marketing email and/or the push notification recommendation was sent based on the on the opt-in consent record (In some instances, the handler may also determine whether the user has granted permission to deliver the specific type of ad to the user. If the user has granted access to the user's data and specific permissions for the ad type requested has been granted, the handler may add that user to a list of recipients that should receive the advertisement. See at least [0017]. Also: an appropriate handler may add that user to be a recipient of the specified advertisement through the specified channel. The handler may cause the advertisement to be transmitted through the specified channel to the targeted recipient. See at least [0019]. Also: Whether the ad delivery service 52 transmitted the ad through a specific channel or the ad 

Regarding Claim 19: Chandoor in view of Balzas, Toumayan, and Lawbaugh makes obvious the above limitations. Additionally, Lawbaugh teaches receiving a consent revocation from the customer indicating the customer revokes their prior consent to receiving marketing emails and/or marketing notifications from the plurality of merchants or revokes their prior consent to receiving marketing emails and/or marketing notifications from a specified subset of the plurality of merchants; and writing a consent revocation record for the customer into the permissioned blockchain, wherein the entities have access to the consent revocation record via the permissioned blockchain (If the permission is revoked by the user, the link may be deleted, thereby erasing the linkage between the user identifier and the device identifier. In some instances, a grant may be revoked by writing a new entry in the private blockchain, and the existence of this revocation will cause any links to anonymized profiling data records to be ignored. See at least [0010]. Also: For example, the data grant manager 32 may receive a request to revoke a grant. Such revocations may affect future and previous grants to use profiling data. The revocation request may be to revoke a general grant (such as a previous grant to email the user). In this case, the grant will be removed. If written to the private blockchain 10, for example, a new block may be written that revokes any 

Subject Matter Eligibility
Claim 1, which is representative of claims 20 and 25, recites in part: A method wherein the method comprises: receiving a first purchase transaction for an unknown customer from a first one of the plurality of merchants, wherein the purchase transaction indicates transaction source information; creating a new global ID for the unknown customer and associating the purchase transaction and the transaction source information with the new global ID at the commerce cloud platform, wherein associating the purchase transaction involves matching the purchase transaction with the new global ID based on merchant computing identifiers; allocating, commerce rewards points to the unknown customer via the new global ID based on the first purchase transaction; receiving a second purchase transaction for the unknown customer from a second one of the plurality of merchants, wherein the second purchase transaction indicates transaction source information for the second purchase transaction; prompting the unknown customer associated with the second purchase transaction to confirm they are associated with the first transaction based on at least a partial matching of the transaction source information associated with the first and second purchase transactions; associating the second purchase transaction with the new global ID; and inviting, upon the unknown customer’s confirmation of the association between the first and second purchase transactions, the unknown customer to participate in a commerce rewards program to redeem the commerce rewards points with the plurality of merchants. These limitations set forth a concept of processing transactions and managing a customer reward program, which plainly is a commercial activity and a sales behavior. As such, the claims are determined to recite a concept that falls within the methods of organizing human activity grouping as explained by the 2019 PEG. Therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate a recited abstract idea into a practical application. The claims recite the additional element of a processor and a memory, or a non-transitory computer readable storage medium, or a system comprising a set of one or more processor and a non-transitory machine-readable storage medium. These additional execute instructions for operating a commerce cloud platform on behalf a plurality of merchants, wherein the commerce cloud platform provides at least customer payment processing. The claims further recite the additional elements of a commercial rewards manager, and creating a single sign-on ID keyed to the new global idea. When considered as a combination, these additional elements meaningfully limit the implementation of the abstract idea and integrate the abstract idea into a practical application of the identified abstract idea. As such, under the 2019 PEG, the claims are determined to not be directed to an abstract idea. As such, the claims are determined to describe eligible subject material. 

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claim 16: As to overcome the rejection, Applicants have amended dependent claim 16. 
Examiner’s Response: Applicant's amendments filed 23 November 2020 have been fully considered and they resolve the identified issue. 

Applicant’s Argument Regarding 101 Rejections of claims 1-29: Elements have now been introduced into independent claim 1 by way of clarifying amendment as set forth above and thus, Applicants submit that the amendments overcome the rejection. 
Examiner’s Response: Applicant's arguments and amendments filed 23 November 2020 have been fully considered. After additional consideration, and in view of the amendments, the rejection under 101 is withdrawn for the reasons explained above. 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: 
Chandoor does not disclose issuance of an invitation “…upon the unknown customer’s confirmation of the association between the first and second purchase transactions” as is now required by the amended claim. The disclosure by Balzas simply fails to disclose the requirements set forth by Applicants, which require issuing an invitation “…upon the unknown customer’s confirmation of the 
Chandoor does not disclose the requirement for “…matching the purchase transaction with the new global ID based on merchant computing identifiers”. Balzas is also silent with respect to the requirement for “…matching the purchase transaction with the new global ID based on merchant computing identifiers” as is now claimed by Applicants. 
Chandoor is silent as to the requirements for “…creating a single sign-on ID keyed to the new global ID” as is now claimed. Balzas is also silent with respect to the requirement for “…creating a single sign-on ID keyed to the new global ID” as is now claimed by Applicants.
Examiner’s Response: Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive.
As explained in the rejection above, the identified limitation is taught by a combination of the Chandoor and Balzas references. Applicant’s arguments only specifically address the individual teachings of the references, and do not substantively address the identified combination of the references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted in the action above, the scope of the identified limitation would not be clear to one of ordinary skill in the art. Under the working interpretation of the examiner (provided above) the phone number provided by Chandoor’s merchant Chandoor’s payment service provider reasonably reads on the “merchant computing identifier” and is used to “match” the purchase transaction with the global ID. As such, Chandoor reads on the claim limitation. 
The claims as amended do not describe the use of the “single sign-on ID”, and the specification does not provide a definition for the term. The broadest reasonable interpretation of the term include a sign-in for an account with a payment services provider. As such, Chandoor reads on the claim limitation. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the office action dated 23 July 2020. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-01-28